Per Curiam.
The city attorney of the city of Lincoln and the county attorney of Lancaster county were given permission to file a bill of exceptions, transcript and petition in error for the purpose of reviewing a ruling of the district court for Lancaster county construing rule number 24 of the excise board of the city of Lincoln. The rules of the excise board provide that any person convicted of a violation of. any of those rules shall be fined not less than $100 nor to exceed $200. In State v. Dudgeon, 83 Neb, 371, *789wé held that the police judge is without power to try upon the merits any case involving a violation of the rules of the excise board where a fine exceeding $100 may be imposed, but that he should, in such cases, sit as an examining magistrate. It now appears that the police judge tried the case upon the merits and fined the'defendant. The defendant appéaled to the'district court,wherein, upon a further trial upon the merits, he was acquitted. The district court upon an appeal from a judgment of the police judge is not clothed with jurisdiction to try a case not within the jurisdiction of the police judge to determine, and the superior court is not vested with original jurisdiction to hear and determine complaints charging a violation of the rules of the excise board of the city of Lincoln. Its judginent in the premises is a nullity. At no time during the progress of the proceedings in this court have counsel directed our attention to the fact that the district court was without jurisdiction, but an examination of the record discloses that condition.
Under the circumstances, the proceedings should be dismissed. State v. Gipson, 85 Neb. 285.
Dismissed.